DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/12/22 is acknowledged. Claims 16-19 are withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha US 20170314542 in view of Nishioka US 6279454 in further view of  Castelnau US 0832956.

 	Ha discloses:
 	1. A compressor comprising: a piston 130 that defines a suction space configured to suction a refrigerant gas; and a cylinder 120 that receives the piston and defines a compression space that is configured to compress, based on reciprocation of the piston in an axial direction, the refrigerant gas therein, wherein a plurality of grooves (136a, 136b) are defined at an outer circumferential surface of the piston or an inner circumferential surface of the cylinder.
 	Ha does not disclose wherein the plurality of grooves each have a partial spherical shape and have a diameter of 10 micrometers or less.  
 	Castelnau discloses the use of circular shaped grooves (f, g) on a piston in Figs 1-2 (see page 1, col 2, lines and  page 2, col 2, lines 18-19). 
 	A simple substitution of one groove shape on a piston for another groove shape on a piston with the predictable result of providing a lubricant path on the piston has been held obvious to one of ordinary skill in the art as per MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the  art would have found it obvious to utilize circular shaped grooves as taught by Castelnau for the plurality of grooves 136a, 136b of Ha as a simple substitution as per MPEP 2143 I (B) and to gain the benefit of avoiding lubricant build-up at the corners of the square groves of Ha.
 	Nishioka discloses the use of groves on a piston surface of less than 10 microns in depth (see Fig 1b and col 1 lines 38-47).
	Additionally, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to utilize grooves of less than 10 micrometers in diameter than since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	Before the effective filing date of the claimed invention, one of ordinary skill in the  art would have found it obvious to utilize a depth of less than 10 mm as taught by Nishioka for the plurality of grooves 136a, 136b of Ha to gain the benefit of using a known piston groove depth that increases lubricity as taught by Nishioka in col 1 lines 38-47.
 	
 	Ha as modified above discloses:
 	2. The compressor of claim 1, wherein the plurality of grooves that are defined at the outer circumferential surface of the piston are defined in a circumferential direction of the piston and in a longitudinal direction of the piston (the grooves are three-dimensional so they extend both in the circumferential [length] and longitudinal [width] dimension).  
 	3. The compressor of claim 1, wherein the plurality of grooves that are defined at the inner circumferential surface of the cylinder are defined in a circumferential direction of the cylinder and in a longitudinal direction of the cylinder (the limitations of claim 3 are not required because claim 1 uses “or” in line 9).  
 	4. The compressor of claim 1, further comprising: 99Attorney Docket No.: 20519-0684001 Client Ref.: 19LSL112US02/PO20-00405US a frame 110 that receives the cylinder, wherein the piston is configured to move to perform a compression cycle and a suction cycle, wherein the piston comprises: a head 131A that defines a suction port 133 that fluidly communicates with the suction space and the compression space, and a guide 156 that faces the inner circumferential surface of the cylinder and has a cylindrical shape, wherein the cylinder comprises: a body 121 that defines a piston space that receives the piston, and a flange 122 that is located at a first end of the body and that is coupled with the frame, and wherein the plurality of grooves that are defined at the outer circumferential surface of the piston are defined at (i) a first outer region of the piston adjacent to the head (see 136a), (ii) a second outer region of the piston that corresponds to a second end of the body of the cylinder based on the piston being in the compression cycle (see the left groove 136b in Fig 12), and (iii) a third outer region of the piston that is adjacent to the second end of the body of the cylinder based on the piston being in the compression cycle, wherein the second end of the body is opposite to the first end of the body (see the right groove 136b in Fig 12).  
 	5. The compressor of claim 3, wherein the piston is configured to move to perform a compression cycle and a suction cycle, wherein the piston comprises: a head 131a that defines a suction port 133 that fluidly communicates with the suction space and the compression space, and a guide 156 that faces the inner circumferential surface of the cylinder and has a cylindrical shape, wherein the cylinder comprises: a body 121 that defines a piston space that receives the piston, and a flange 122 that is located at a first end of the body and that is coupled with the frame, and wherein the plurality of grooves that are defined at the inner circumferential surface of the cylinder are defined at (i) a first inner region of the cylinder that corresponds to a first end of the guide of the piston based on the piston being in the compression cycle, (ii) a second inner region of the cylinder that is adjacent to the first end of the guide of the piston based on the piston being in the compression cycle, and (iii) a third inner region of the cylinder that is adjacent to a second end of the body that is opposite to the first end of the body (these bolded and underlined limitations are not required because claim 1 uses “or” in line 9).  
 	6. The compressor of claim 1, wherein the cylinder includes a gas inflow passage (125a, 125b) that fluidly communicates with a gas pocket (126a, 126b) at a side of the gas inflow passage outside the cylinder and that fluidly communicates with an internal space of the cylinder at an opposite side of the gas inflow passage, wherein the gas inflow passage is configured to permit at least part of the refrigerant gas to flow into the compression space, wherein the gas inflow passage comprises: a first gas inflow passage 125a that is disposed at a first portion of the cylinder, and a second gas inflow passage 125b that is spaced apart from the first gas inflow passage in the axial direction, and wherein at least some of the plurality of grooves are defined at a portion of the first gas inflow passage and at a portion of the second gas inflow passage (It is unclear which grooves applicant is claiming. The grooves 136a and 136b meet the limitations of the claim depending upon the position of the piston.).  
  	7. The compressor of claim 1, further comprising a frame 110 that receives the cylinder, wherein a gas pocket is defined between an inner circumferential surface of the frame and an outer circumferential surface of the cylinder (gap between 111 and 121 in e.g. Fig 8; see 0089), and is configured to allow the refrigerant gas to flow through the gas pocket, wherein the frame includes a gas hole 114 that (i) fluidly communicates with an outside of the frame at a side of the gas102Attorney Docket No.: 20519-0684001Client Ref.: 19LSL112US02/PO20-00405US hole and that allows the refrigerant gas to flow into the outside of the frame (see Fig 8), and (ii) fluidly communicates with the gas pocket at an opposite side of the gas hole (at 114b in e.g. Fig 8), wherein the cylinder includes a gas inlet (126a, 126b) that fluidly communicates with the gas pocket at a side of the gas inlet and that fluidly communicates with the internal space of the cylinder at an opposite side of the gas inlet (see 125a, 125b in Fig 8).
 	Regarding the limitations wherein a distance between the inner circumferential surface of the frame and the outer circumferential surface of the cylinder that define the gas pocket is in a range of 10 to 30 micrometers, Ha discloses a gap the inner circumferential surface of the frame and the outer circumferential surface of the cylinder in 0193. However, Ha does not disclose the distance. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to utilize a distance between the inner circumferential surface of the frame and the outer circumferential surface of the cylinder that define the gas pocket is in a range of 10 to 30 micrometers since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	Before the effective filing date of the claimed invention, one of ordinary skill in the  art would have found it obvious to utilize a distance between the inner circumferential surface of the frame and the outer circumferential surface of the cylinder that define the gas pocket is in a range of 10 to 30 micrometers in the system of Ha to gain the benefit of using a distance which allows a flow of refrigerant as taught by Ha in 0193.
    	8. The compressor of claim 7, wherein the frame 110 comprises: a frame body 111 that receives the cylinder and that has a cylindrical shape, and a frame flange 112 that extends radially outward from a first portion of the frame body and that is connected with a driver 140 configured to move the piston, and wherein the gas hole 114 has a first side that fluidly communicates with the first portion of the frame flange and a second side that is opposite to the first side of the gas hole and fluidly communicates with an inside of the frame body (see  Fig 8).  
 	9. The compressor of claim 7, further comprising: 103Attorney Docket No.: 20519-0684001Client Ref.: 19LSL112US02/PO20-00405US a first sealing member 128 that is disposed between the cylinder and the frame at a first portion of the gas hole and that is configured to seal a first portion of the gas pocket; and a second sealing member 129a that is disposed between the cylinder and the frame at a second portion of the gas hole and that is configured to seal a second portion of the gas pocket, wherein the gas pocket includes a gas space between the first sealing member and the second sealing member (see Fig 8).  
 	10. The compressor of claim 9, wherein a plurality of gas inlets (126a, 126b) are recessed at the outer circumferential surface of the cylinder and is disposed in the axial direction (see Fig 8), and wherein at least one of the plurality of gas inlets at least partially overlaps the opposite side of the gas hole (see Fig 8 at the lower portion of 114).  
 	11. The compressor of claim 10, wherein each of the plurality of gas inlets extends in a circumferential direction along the outer circumferential surface of the cylinder (see e.g. Fig 8).  
 	12. The compressor of claim 11, wherein the cylinder further includes a plurality of gas receiving grooves 125c that fluidly communicate with the gas inlets, that are recessed at the inner circumferential surface of the104Attorney Docket No.: 20519-0684001Client Ref.: 19LSL112US02/PO20-00405US cylinder, and that are spaced apart from each other in the axial direction (see Figs 13-14).  
 	13. The compressor of claim 12, wherein the plurality of gas receiving grooves circumferentially extend along the inner circumferential surface of the cylinder at an angle of 180 degrees or less with respect to a central axis of the cylinder (the examiner will read each groove 125c as two connected grooves that extend 180 degrees each for a total four grooves that extend 180 degrees each).  
 	15. The compressor of claim 13, wherein the plurality of gas receiving grooves is provided in the axial direction and is offset from each other in the axial direction (the grooves 125c have both axial and radial dimensions and thus meet the limitations of being provided in the axial direction, and the grooves 125c are spaced apart in the axial direction as in Figs 13-14).  
	20. The compressor of claim 1, wherein the plurality of grooves each have a diameter that ranges between 1 micrometer and 10 micrometers (see Fig 1b and col 1 lines 38-47 of Nishioka) .

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746